Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/11/22 have been fully considered but they are respectfully not persuasive.
For the independent claims 1 and 30 Applicant argues that the combination of Lee (US 2020/0169986), Chou (US 2010/0271175), and Wang (US 2019/0208441) do not teach the below proposed amended limitations, contents of dependent claims 24 and 33 which Applicant proposes to move up to the independent claims (Remarks, page 7 paragraph 3):
Determining whether a CBR of a first carrier exceeds a threshold, wherein the first carrier is a carrier used in current data transmission; and
Based on a determination that the CBR of the first carrier exceeds the threshold, selecting the carrier from the plurality of carriers according to the CBRs of the plurality of carriers;
Applicant argues that Wang does not teach “selecting the carrier from the plurality of carriers according to the CBRs of the plurality of carriers” (Remarks, page 7 paragraph 2), however paragraph 169 of Lee is used to teach that part of the limitation.    Paragraph 74 of Wang is used to teach “based on a determination that the CBR of the first carrier exceeds the threshold”.   Paragraph 74 of Wang teaches if a channel busy ratio is higher than a fourth threshold, then determine to select resources.  Hence both Wang and Lee teach carrier reselection, with Lee teaching specifically “selecting the carrier from the plurality of carriers according to the CBRs of the plurality of carriers”.   Chou and Wang teach the “when” of carrier reselection, specifically with Chou paragraph 24 teaching carrier reselection when the MS moves into a coverage area of a different base station, and Wang paragraph 74 further teaching 

Conclusion
FINALITY IS MAINTAINED.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905. The examiner can normally be reached Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412